DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities:  “a conductive connection layer electrically connected to the negative portion of the capacitor” should read “a conductive connection layer electrically connected to the negative portion each of the capacitors”.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  “the positive composite material layer includes” should read “each of the positive composite material layers includes” and “the positive conductive layer is” should read “the positive conductive layers are”.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  “the negative conductive layer is” should read “the negative conductive layers are”.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  “the negative conductive layer is” should read “the negative conductive layers are”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, & 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (US 2016/0071654).
In regards to claim 1, Kimura ‘654 discloses
A capacitor assembly package structure, comprising: 
a capacitor unit including a plurality of capacitors (seen in fig. 1), wherein each of the capacitors includes a positive portion (34 – fig. 1; [0034]) and a negative portion (39/40 – fig. 1; [0036-0037]); 
an insulative package body (43 – fig. 1; [0039]) for partially enclosing the capacitors, wherein the positive portion of each of the capacitors has a positive lateral surface exposed from a first lateral surface of the insulative package body (seen in fig. 1); 
a conductive connection layer (42 – fig. 1; [0038]) electrically connected to the negative portion each of the capacitors; 
an electrode unit including a first electrode structure (51 connected to positive portion– fig. 1; [0042]) and a second electrode structure (51 connected to negative portion– fig. 1; [0042]), wherein the first electrode structure encloses a first portion of the insulative package body and electrically connects to the positive portion of each of the capacitors, and the second electrode structure encloses a second portion of the insulative package body and electrically connects to the conductive connection layer (fig. 1); and 
a negative composite material layer (49-50 connected to negative portion – fig. 1; [0042]) disposed on a second lateral surface of the insulative package body and a lateral surface of the conductive connection layer so as to electrically connect to the negative portion of the capacitor, wherein the second electrode structure electrically contacts the negative composite material layer (fig. 1; [0042]); 
wherein the negative composite material layer includes at least two negative conductive layers that are divided into a first negative conductive layer (49) disposed on the second lateral surface of the insulative package body and the lateral surface of the conductive connection layer, and a second negative conductive layer (50) for covering the first negative conductive layer (fig. 1); 
wherein the first negative conductive layer has a first top plane surface covered by the second negative conductive layer, and a first surrounding surface connected with the first top plane surface, and the second negative conductive layer has a second top plane surface covered by the second electrode structure, and a second surrounding surface connected with the second top plane (seen in fig. 1).  

In regards to claim 3, Kimura ‘654 discloses
The capacitor assembly package structure according to claim 1, wherein the negative conductive layers are made of Pt, Pd, Ti, or Cr ([0047] & [0053]); wherein the second lateral surface of the insulative package body and the lateral surface of the conductive connection layer are flush with each other, and the negative composite material layer has a plane contacting the second lateral surface of the insulative package body and the lateral surface of the conductive connection layer (fig. 1).  

In regards to claim 5, Kimura ‘654 discloses
The capacitor assembly package structure according to claim 1, wherein each of the capacitors includes a substrate (35 – fig. 1; [0034]), a conductive polymer layer (39 – fig. 1; [0036]) enclosing a portion of the substrate, a carbon paste layer (carbon layer of 40 – fig. 1; [0037]) fully enclosing the conductive polymer layer, and a silver paste (silver layer of 40 – fig. 1; [0037]) layer fully enclosing the carbon paste layer; wherein each of the capacitors includes a surrounding insulative layer (37/52 – fig. 3; [0035 & [0061]) disposed on an outer surface of the substrate and around the substrate, and lengths of the conductive polymer layer, the carbon paste layer and the silver paste layer of the capacitor are limited by the surrounding insulative layer (fig. 3 – portion 52 of insulative layer restricts cathodic layers); wherein the first lateral surface of the insulative package body, the positive lateral surface of the positive portion and a lateral surface of the surrounding insulative layer are flush with each other (fig. 1 – portion 37 of insulative layer is flush with lateral surface).  

In regards to claim 6, Kimura ‘654 discloses
A capacitor assembly package structure, comprising: 
a capacitor including a positive portion (34 – fig. 1; [0034]), 
a negative portion  (39/40 – fig. 1; [0036-0037]) and a surrounding insulative layer (37/52 – fig. 3; [0035 & [0061]); 
an insulative package body (43 – fig. 1; [0039]) for partially enclosing the capacitor, wherein the positive portion of the capacitor has a positive lateral surface exposed from a first lateral surface of the insulative package body (seen in fig. 1); 
a conductive connection layer (42 – fig. 1; [0038]) electrically connected to the negative portion of the capacitor; 
an electrode unit including a first electrode structure (51 connected to positive portion– fig. 1; [0042]) and a second electrode structure (51 connected to negative portion– fig. 1; [0042]), wherein the first electrode structure encloses a first portion of the insulative package body and electrically connects to the positive portion of the capacitor, and the second electrode structure encloses a second portion of the insulative package body and electrically connects to the conductive connection layer (fig. 1); and 
a negative composite material layer (49-50 connected to negative portion – fig. 1; [0042]) disposed on a second lateral surface of the insulative package body and a lateral surface of the conductive connection layer so as to electrically connect to the negative portion of the capacitor, wherein the second electrode structure electrically contacts the negative composite material layer (fig. 1; [0042]); 
wherein the first lateral surface of the insulative package body, the positive lateral surface of the positive portion and a lateral surface of the surrounding insulative layer are flush with each other (fig. 1), 
wherein the negative composite material layer includes a first negative conductive layer (49) disposed on the second lateral surface of the insulative package body and the lateral surface of the conductive connection layer, and a second negative conductive layer (50) for covering the first negative conductive layer; wherein the first negative conductive layer has a first top plane surface covered by the second negative conductive layer, and a first surrounding surface connected with the first top plane surface, and the second negative conductive layer has a second top plane surface covered by the second electrode structure, and a second surrounding surface connected with the second top plane (fig. 1); 
wherein the negative conductive layers are made of Pt, Pd, Ti, or Cr ([0047] & [0053]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura ‘654 in view of Shiraishi et al. (US 2002/0001169).
In regards to claim 4, 
Kimura ‘654 further discloses further comprising: a positive composite material layer (49 & 50 – fig. 1; [0049]) each disposed on the first lateral surface of the insulative package body and the positive lateral surface of the corresponding positive portion so as to electrically connect to the positive portion of the corresponding capacitor; wherein the first electrode structure electrically contacts the positive composite material layers (fig. 1), the positive composite material layer includes at least two positive conductive layers (49 & 50), and the positive conductive layers are made of Pt, Pd, Ti, or Cr ([0047] & [0053]); wherein the first lateral surface of the insulative package body and the positive lateral surface of the positive portion are flush with each other, and the positive composite material layer has a plane contacting the first lateral surface of the insulative package body and the positive lateral surface of the positive portion (fig. 1). Kimura ‘654 fails to disclose a plurality of positive composite material layers.

Shiraishi ‘169 discloses a plurality of positive composite material layer (21 – fig. 10B & 2A-2B; [0058]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the positive composite material layer of Kimura ‘654 as a plurality of positive composite material layers as taught Shiraishi ‘169  to obtain electrodes which allows the electrode unit to closely contact the sealing body thus improving connection strength with respect to the sealing body. 
  
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura ‘654 in view of Kuromi et al. (US 2017/0140877).
In regards to claim 4, 
Kimura ‘654 further discloses wherein the first electrode structure includes a first inner conductive layer (51 – fig. 1) covering the first portion of the insulative package body and being electrically connected to the positive portion of the capacitor; wherein the second electrode structure includes a second inner conductive layer (51 – fig. 1) covering the second portion of the insulative package body and being electrically connected to the conductive connection layer; wherein both the first inner conductive layer and the second inner conductive layer are Ag layers ([0052]). Kimura ‘654 fails to disclose a first middle conductive layer covering the first inner conductive layer, and a first outer conductive layer covering the first middle conductive layer; a second middle conductive layer covering the second inner conductive layer, and a second outer conductive layer covering the second middle conductive layer; and both the first middle conductive layer and the second middle conductive layer are Ni layers, and both the first outer conductive layer and the second outer conductive layer are Sn layers

Kuromi ‘877 discloses wherein the first electrode structure includes a first inner conductive layer (8B – fig. 1; [0047]) covering the first portion of the insulative package body and being electrically connected to the positive portion of the capacitor, a first middle conductive layer (Ni plating layer of 8C – fig. 1; [(0047]) covering the first inner conductive layer, and a first outer conductive layer (Sn plating layer of 8C – fig. 1; [0047]) covering the first middle conductive layer; wherein the second electrode structure includes a second inner conductive layer (7B – fig. 1; [0048]) covering the second portion of the insulative package body and being electrically connected to the conductive connection layer, a second middle conductive layer (Ni plating layer of 7C – fig. 1; [0047-0048]) covering the second inner conductive layer, and a second outer conductive layer (Sn plating layer of 7C – fig. 1; [0047-004]8) covering the second middle conductive layer; wherein both the first inner conductive layer and the second inner conductive layer are Ag layers (0047-0048]), both the first middle conductive layer and the second middle conductive layer are Ni layers ([0047-0048]), and both the first outer conductive layer and the second outer conductive layer are Sn layers ([0047-0046]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a Ni and Sn plating layer as taught by  Kuromi ‘877 when forming the electrode units Kimura ‘654 to obtain electrodes that have good moisture resistance (Ni layer) and solderability (Sn layer). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848